THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com February 14, 2013 Ms. Maryse Mills-Apenteng Special Counsel Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: HDS International Corp. Form S-1/A-1 Registration Statement File No. 333-182573 Dear Ms. Mills-Apenteng: In response to the verbal comment of Ryan Housel, undertaking no. 6 has been revised to conform to Item 512(a)(5)(ii) of Regulation S-K. A new attorney's consent and auditor's consent has been supplied as well. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: HDS International Corp.
